                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                    CR 18-57-BLG-DLC
                       Plaintiff,

        vs.                                             ORDER

  JOHN CAMERON SWIFT,

                       Defendant.

      WHEREAS, in the indictment in the above case, the United States sought

forfeiture of any property of the above-captioned person, pursuant to 21 U.S.C.

§ 853(a), as property used or intended to be used to facilitate the violations alleged

in the indictment, or as proceeds of said violations;

      AND WHEREAS, on September 11, 2018, the defendant Swift entered a

plea of guilty to count II of the indictment charging him with possession with

intent to distribute methamphetamine;

      AND WHEREAS, Swift pied true to the forfeiture allegation that stated that

as a result of the offenses charged in the indictment, the defendant shall forfeit the

firearms and ammunition.
      AND WHEREAS, by virtue of said guilty pleas, the United States is now

entitled to possession of the property, pursuant to 21 U.S.C. § 84l(a)(l), 21 U.S.C.

§ 853, and Rule 32.2(b)(2), Federal Rules of Criminal Procedure.

      ACCORDINGLY, IT IS ORDERED:

      1. That based upon the plea of guilty by defendant Swift to counts II

contained in the indictment, and the plea of true to the forfeiture allegation, the

United States is authorized and ordered to seize the following property. This

property is forfeited to the United States for disposition in accordance with the law,

subject to the provisions ofto 21 U.S.C. § 853(n)(l):

             • Hi-Point, model C9, 9mm caliber handgun, Serial Number
               Pl 458146.

      2. That the aforementioned forfeited property is to be held by the United

States in its secure custody and control.

      3. That, pursuant to 21 U.S.C. § 853(n)(l), the United States forthwith shall

publish at least once for three successive weeks in a suitable means of general

circulation notice of this order, notice of the United States' intent to dispose of the

property in such manner as the Attorney General may direct, and notice that any

person, other than the defendant, having or claiming a legal interest in the above-

listed forfeited property must file a petition with the Court within thirty (30) days

of the final publication of notice or of receipt of actual notice, whichever is earlier.

This notice shall state that the petition shall be for a hearing to adjudicate the
validity of the petitioner's alleged interest in the property, shall be signed by the

petitioner under penalty of perjury, and shall set forth the nature and extent of the

petitioner's right, title, or interest in the forfeited property and any additional facts

supporting the petitioner's claim and the relief sought.

      The United States may also, to the extent practical, provide direct written

notice to any person known to have alleged an interest in the property that is the

subject of the preliminary order of forfeiture, as a substitute for published notice as

to those persons so notified.

      4. That upon adjudication of all third-party interests, this Court will enter a

final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will

be addressed.

      DATED this 2f;#tday of April, 2019.




                                                                         '


                                                Dana L. Christensen, Chief Judge
                                                United States District Court
